DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 09/14/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the objection claim 1 has been withdrawn; (2) the 35 U.S.C. 112(b) rejection of claim 25 has been withdrawn; (3) the 35 U.S.C. 102(a)(2) rejections of claims 1-14 over Olsson et al. have been withdrawn; (4) the 35 U.S.C. 103 rejections of claims 15-20 and 25 over Olsson et al. have been withdrawn; and (5) the nonstatutory double patenting rejections of claims 1-3, 6-20, and 25 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-20, 22, and 25
Withdrawn claims: None
Previously cancelled claims: 21, 23, 24, 26, and 27
Newly cancelled claims: 1-20 and 25
Amended claims: 22
New claims: 28-49
Claims currently under consideration: 22 and 28-49
Currently rejected claims: 22 and 28-49
Allowed claims: None

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22 and 28-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olsson et al. (U.S. 10,364,450 B2).
Regarding claim 22, Olsson et al. discloses a method of modifying a sensory characteristic of a composition comprising adding a sensory modifying amount (C39, L37-L39; 
As for claim 28, Olsson et al. discloses adding one or more of SG101-104 plus Reb M and Reb D (C39, L42-L43, L53-L58).
As for claim 29, Olsson et al. discloses the composition as comprising Reb M (C41, L15-L16) and/or Reb D (C40, L66-L67).
As for claim 30, Olsson et al. discloses the steviol glycosides enhance the sweetness of a composition (C39, L37-L39), which would include SG101-SG104.
As for claim 31, Olsson et al. discloses that the composition may include any of the isolated components (C5, L18-L21), such that isolating SG101 would result in the omission of SG102-104. Such a composition would result in at least one of the compounds SG102-SG104 being in an amount that has a sucrose equivalent of less than 1.5 (i.e., zero).
As for claim 32, Olsson et al. discloses that a mixture of steviol glycosides may be produced (C39, L52-L58) and that a sweetener composition may comprise Reb A in an amount of 90-99 % by weight (C40, L52-L53). A combined steviol glycoside would thus be at a concentration of 1-10% by weight, which anticipates the claimed range of 0.05-5% by weight of a total amount of steviol glycosides in the composition.
As for claim 33, Olsson et al. discloses that a mixture of steviol glycosides may be produced (C39, L52-L58) and that a sweetener composition may comprise Reb A in an amount of 90-99 % by weight (C40, L52-L53). A combined steviol glycoside would thus be at a 
As for claim 34, Olsson et al. discloses that substantially pure steviol glycosides such as Reb D or Reb M may be used as the sweetener composition (C39, L42-L43), which indicates such components would be at 100% by weight of the steviol glycosides in the sweetener composition. Olsson et al. also discloses that a mixture of steviol glycosides may be produced (C39, L52-L58), wherein the amount of Reb D or Reb M as a percentage of the total steviol glycosides would be less than 100%. The reference thus effectively discloses a range of Reb D and/or Reb M from 100% to some amount less than 100% as a percentage of total steviol glycosides. The amount of the combined steviol glycoside is thus effectively disclosed as being some amount ranging from 0% to some amount greater than 0%. Olsson et al. thus effectively discloses the Reb D and/or Reb M as being present in an amount greater than any other compound, including SG101-104.
As for claim 35, Olsson et al. discloses that substantially pure steviol glycosides such as Reb D or Reb M may be used as the sweetener composition (C39, L42-L43), which indicates such components would be at 100% by weight of the steviol glycosides in the sweetener composition. Olsson et al. also discloses that a mixture of steviol glycosides may be produced (C39, L52-L58), wherein the amount of Reb D or Reb M as a percentage of the total steviol glycosides would be less than 100%. The reference thus effectively discloses a range of Reb D and/or Reb M from 100% to some amount less than 100% as a percentage of total steviol glycosides. The amount of the combined steviol glycoside is thus effectively disclosed as being some amount ranging from 0% to some amount greater than 0%. Olsson et al. thus effectively 
As for claim 36, Olsson et al. discloses that substantially pure steviol glycosides such as Reb D or Reb M may be used as the sweetener composition (C39, L42-L43), which indicates such components would be at 100% by weight of the steviol glycosides in the sweetener composition. Olsson et al. also discloses that a mixture of steviol glycosides may be produced (C39, L52-L58), wherein the amount of Reb D or Reb M as a percentage of the total steviol glycosides would be less than 100%. The reference thus effectively discloses a range of Reb D and/or Reb M from 100% to some amount less than 100% as a percentage of total steviol glycosides. The amount of the combined steviol glycoside is thus effectively disclosed as being some amount ranging from 0% to some amount greater than 0%. Olsson et al. thus effectively discloses the Reb D and/or Reb M as being present in an amount of 20-200 times greater than any other compound, including SG101-104 (e.g., 99% Reb D and 1% any other compound).
As for claim 37, Olsson et al. discloses that substantially pure steviol glycosides such as Reb D or Reb M may be used as the sweetener composition (C39, L42-L43), which indicates such components would be at 100% by weight of the steviol glycosides in the sweetener composition. Olsson et al. also discloses that a mixture of steviol glycosides may be produced (C39, L52-L58), wherein the amount of Reb D or Reb M as a percentage of the total steviol glycosides would be less than 100%. The reference thus effectively discloses a range of Reb D and/or Reb M from 100% to some amount less than 100% as a percentage of total steviol glycosides, which anticipates the claimed range of 90% by weight or greater of a total amount of steviol glycosides in the composition.
As for claim 38, Olsson et al. discloses that substantially pure steviol glycosides such as Reb D or Reb M may be used as the sweetener composition (C39, L42-L43), which indicates such components would be at 100% by weight of the steviol glycosides in the sweetener composition. Olsson et al. also discloses that a mixture of steviol glycosides may be produced (C39, L52-L58), wherein the amount of Reb D or Reb M as a percentage of the total steviol glycosides would be less than 100%. The reference thus effectively discloses a range of Reb D and/or Reb M from 100% to some amount less than 100% as a percentage of total steviol glycosides, which anticipates the claimed range of 92.5% by weight or greater of a total amount of steviol glycosides in the composition.
As for claim 39, Olsson et al. discloses that substantially pure steviol glycosides such as Reb D or Reb M may be used as the sweetener composition (C39, L42-L43), which indicates such components would be at 100% by weight of the steviol glycosides in the sweetener composition. Olsson et al. also discloses that a mixture of steviol glycosides may be produced (C39, L52-L58). Olsson et al. thus effectively discloses the composition as having a steviol glycoside concentration of at least 95%.
As for claim 40, Olsson et al. discloses the composition as being in a beverage (C39, L42-L44).
Claim Rejections - 35 USC § 103
Claims 41-49 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (U.S. 10,364,450 B2).
Regarding claim 41, Olsson et al. discloses an aqueous solution comprising the steviol glycosides at a concentration in the range of about 1-7,000 mg/L, or 0.001-7 g/L (C38, L50-L54), and also discloses the production of beverages comprising the steviol glycosides (C39, 
As for claim 42, Olsson et al. discloses an aqueous solution comprising the steviol glycosides at a concentration in the range of about 1-7,000 mg/L, or 0.001-7 g/L (C38, L50-L54), and also discloses the production of beverages comprising the steviol glycosides (C39, L42-L44). Though the reference does not specifically disclose a concentration for a beverage, a skilled practitioner would find the disclosed concentration for the solution to be instructive for formulating a beverage. As such, the claimed concentration range of 0.05-1.0 g/L for Reb M and/or Reb D would be obvious to a skilled practitioner.
As for claim 43, Olsson et al. discloses an aqueous solution comprising the steviol glycosides at a concentration in the range of about 1-7,000 mg/L, or 1-7,000 ppm (C38, L50-L54), and also discloses the production of beverages comprising the steviol glycosides (C39, L42-L44). Though the reference does not specifically disclose a concentration for a beverage, a skilled practitioner would find the disclosed concentration for the solution to be instructive for formulating a beverage. As such, the claimed concentration range of 400-600 ppm for Reb M and/or Reb D would be obvious to a skilled practitioner.
As for claim 44, Olsson et al. discloses an aqueous solution comprising the steviol glycosides at a concentration in the range of about 1-7,000 mg/L, or 0.001-7 g/L (C38, L50-L54), and also discloses the production of beverages comprising the steviol glycosides (C39, L42-L44). Though the reference does not specifically disclose a concentration for a beverage, a skilled practitioner would find the disclosed concentration for the solution to be instructive for 
As for claim 45, Olsson et al. discloses an aqueous solution comprising the steviol glycosides at a concentration in the range of about 1-7,000 mg/L, or 1-7,000 ppm (C38, L50-L54), and also discloses the production of beverages comprising the steviol glycosides (C39, L42-L44). Though the reference does not specifically disclose a concentration for a beverage, a skilled practitioner would find the disclosed concentration for the solution to be instructive for formulating a beverage. As such, the claimed concentration range of 50-1,000 ppm would be obvious to a skilled practitioner.
As for claim 46, Olsson et al. discloses an aqueous solution comprising the steviol glycosides at a concentration in the range of about 1-7,000 mg/L, or 1-7,000 ppm (C38, L50-L54), and also discloses the production of beverages comprising the steviol glycosides (C39, L42-L44). Though the reference does not specifically disclose a concentration for a beverage, a skilled practitioner would find the disclosed concentration for the solution to be instructive for formulating a beverage. As such, the claimed concentration range of 50-1,100 ppm would be obvious to a skilled practitioner.
As for claim 47, Olsson et al. discloses the method of claim 40, but does not specifically disclose the concentration for one of SG101-104 as being in an amount of 0.001 g/L to 0.1 g/L. However, the reference does disclose an aqueous solution comprising steviol glycosides at a concentration in the range of about 1-7,000 mg/L, or 0.001-7 g/L (C38, L50-L54). A skilled practitioner would find the disclosed concentration for the solution to be instructive for formulating a beverage. As such, the claimed concentration range of 0.001-0.1 g/L would be obvious to a skilled practitioner.
As for claim 48, Olsson et al. discloses the method of claim 22, but does not specifically disclose the concentration for one of SG101-104 as being in an amount of about 1-1,000 ppm. However, the reference does disclose an aqueous solution comprising steviol glycosides at a concentration in the range of about 1-7,000 mg/L, or 1-7,000 ppm (C38, L50-L54). A skilled practitioner would find the disclosed concentration for the solution to be instructive for formulating a beverage. As such, the claimed concentration range of about 1-1,000 ppm would be obvious to a skilled practitioner.
As for claim 49, Olsson et al. discloses the method of claim 22, but does not specifically disclose the concentration for one of SG101-104 as being in an amount of about 0.001-1 ppm. However, the reference does disclose an aqueous solution comprising steviol glycosides at a concentration in the range of about 1-7,000 mg/L, or 1-7,000 ppm (C38, L50-L54). A skilled practitioner would find the disclosed concentration for the solution to be instructive for formulating a beverage. As such, the claimed concentration range of about 0.001-1 ppm would be obvious to a skilled practitioner.
Double Patenting
Claims 22, and 28-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8, 10, 11, 14 and 15 of copending Application No. 16/310,746. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application merely require the presence of one of SG101-104 and Reb D/Reb M in various concentrations in various sweetener compositions and the claims of the ‘746 application also requires various comparable sweetener compositions comprising SG201-204 in various concentrations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Claim Objections: Applicant has overcome the objection of claim 1 based on cancellation of the claim. Accordingly, the claim objection has been withdrawn.
Claim Rejections - 35 U.S.C. § 112: Applicant has overcome the 35 U.S.C. § 112(b) rejection of claim 25 based on cancellation of the claim. Accordingly, the 35 U.S.C. § 112(b) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 102(b) of claims 1-14 and 22 over Olsson et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that the claimed steviol glycoside mixture should not be considered anticipated by Olsson et al., since the reference allegedly does not teach that one of SG101-104 can be used in amounts that modify at least one sensory characteristic of one or more of rebaudiosides M, D, B, or A (Applicant’s Remarks, p. 10, ¶5 – p. 11, ¶2).
However, Examiner maintains that the claims are anticipated for the reasons detailed in the claim rejections. Specifically, Olsson et al. discloses all of SG101 (C8, L1-L30; Fig. 7B, isomer 1), SG102 (C8, L38-L66; Fig. 7B, isomer 2), SG103 (C12, L1-L25; Fig. 7C, isomer 4), and SG104 (C9, L1-L33; Fig. 7C, isomer 5). Olsson et al. teaches that the compounds may be isolated (C5, L18-L21) and incorporated into sweetener compositions (C39, L37-L39) that may also contain Reb M, Reb D, Reb B, or Reb A (C40, L5-L12; C40, L52 – C41, L22). Such incorporation of SG101-104 into sweetener compositions comprising Reb M, Reb D, Reb B, or Reb A would be to modify the sensory characteristics of one or more of Reb M, Reb D, Reb B, or Reb A, since there is no apparent reason why the components would be added if not to modify 
The rejection of claim 22 has been maintained herein.
The rejections of claims 1-14 have been withdrawn due to cancellation of the claims.
Claim Rejections - 35 U.S.C. § 103 of claims 15-20 and 25 over Olsson et al.: Applicant has overcome the 35 U.S.C. § 103 rejections of claims 15-20 and 25 based on cancellation of the claims. Accordingly, the 35 U.S.C. § 103 rejections of claims 15-20 and 25 have been withdrawn.
Applicant asserted unexpected results from adding one or more of SG 101-104 to modify the sensory characteristics of Reb M, Reb D, Reb B, or Reb A, wherein the added components resulted in more acceptable sweetened beverages comprising Reb M and Reb A (Applicant’s Remarks, p. 11, ¶8).
However, MPEP 716.02(d) states: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” The present claims are substantially broader in scope than the asserted data, which is consequently insufficient for overcoming the showing of prima facie
Further, Morita et al. (U.S. 2011/0183056) teaches that “[w]hen glucose is added to the chemical structure of the various sweet components contained in Stevia, the smooth taste is improved” ([0005]). Applicant’s assertion that the addition of SG101-104 mitigated undesirable taste attributes of Reb M and Reb A cannot be considered unexpected, since SG101-104 are steviol glycosides with additional added glucose components relative to other steviol glycosides (see Morita et al., [0022], table). Applicant’s argument is unpersuasive for this reason as well.
Applicant then reasserted that the rejection of parent claim 22 in view of Olsson et al. is deficient and further argued generally that Olsson et al. does not provide adequate instruction to render the claims obvious (Applicant’s Remarks, p. 12, ¶¶1-3).
However, Examiner maintains that no such deficiency exists in the rejection of parent claim 22. As for the obviousness rejections, Applicant’s arguments are unpersuasive because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s arguments are thus insufficient and consequently unpersuasive.
Double Patenting: Applicant noted the double patenting rejections and deferred responding to the rejections until allowable subject matter may be identified (Applicant’s Remarks, p. 12, ¶4 – p. 13, ¶4).
The nonstatutory double patenting rejections in view of U.S. 10,711,024 B2 are withdrawn in light of the cancellation of claims 1-3, 6-20, and 25.
The nonstatutory double patenting rejections in view of U.S. 10,906,927 B2 are withdrawn in light of the cancellation of claims 1-3.
The provisional double patenting rejections have been maintained herein as detailed in the rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Claims 22 and 28-49 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793